BOOTH, Judge,
dissenting.
A jury question was presented as to whether the road where the accident occurred was a county road under Florida *841Statute § 95.361. The evidence presented here was substantially similar to that in Pasco County v. Johnson, 67 So.2d 639 (Fla.1953) wherein the court held that the county’s cleaning up of bush, stumps and trees and filling up of holes and ruts in an unpaved rural road satisfies the statutory requirements of a presumed dedication. Accord, Lovey v. Escambia County, 141 So.2d 761 (1st DCA 1962), findings of trial court and testimony quoted at 141 So.2d 770-771.
A closer question, but still one for the jury, was presented as to the county’s negligence in failing to warn of, or to remove, the hidden concrete abutment, an unexpected and unnatural obstacle, immediately adjacent to the edge of the narrow roadway.
I would affirm the judgment below.